Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Status of Claims:

Claims 1 and 3-15 are pending in this Office Action.
Claims 1, 3-12, and 14-15 are rejected.
Claim 13 is objected.
Response to Arguments
3.	Applicant’s arguments see arguments and remarks, filed 03/12/2021, with respect to the rejection(s) of claim(s) 1, 3-12, and 14-15 under 35 USC 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over US 9,344,433 issued to Adams et al. (Adams) (Applicant’s IDS) in view of US 7,013,325 issued to Vivian et al. (Vivian) further in view of US 2016/0261537 issued to Yang et al. (Yang) and further in view of US 2017/0054711 issued to Shen et al. (Shen). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,344,433 issued to Adams et al. (Adams) (Applicant’s IDS) in view of US 7,013,325 issued to Vivian et al. (Vivian).
As per claim 1, Adams teaches an information processing apparatus comprising: a storage controller (Adams: Fig. 6 – content storage) that performs control when storing of data is accepted from an unregistered user yet to be registered in advance (Adams: Fig. 4, col. 5, ll. (55-66) – teaches process for sharing a content item via an unregistered user account with a synchronized content management system and wherein a request to share a content item is received from a computing device unassociated with a user account 402 and the request is from an unregistered user or ghost account), the control being performed to store the accepted data in association with identification information that enables the unregistered user to be identified to be different from a different unregistered user (Adams: Fig. 4, Col. 5, ll. 64 to col. 6, ll. 3 – in response to receiving the request, an unregistered user or ghost account can be generated using a unique identifier of the computing device 404. For example, the unique identifier could be a device ID, a phone number if the device is a Smartphone, an email address, or any other available identifier which can be used to uniquely and repeatable identify the computing device); 
Adams however does not explicitly teach and a display controller that performs control when the unregistered user performs access to the information processing apparatus, the control being performed to change data to be displayed to the unregistered user performing the access, the data being changed from first data to second data, the second data being only data stored in association with the identification information regarding the unregistered user, the first data being displayed only to a registered user.
Vivian however explicitly teaches and a display controller that performs control when the unregistered user performs access to the information processing apparatus, the control being performed to change data to be displayed to the unregistered user performing the access, the data being changed from first data to second data, the second data being only data stored in association with the identification information regarding the unregistered user, the first data being displayed only to a registered user (Vivian: Fig. 2, Fig. 8, Col. 11, ll. (4-38) – teaches a method for displaying basic information, articles and tools. In step 800, the system determines whether the selected content is restricted content or unrestricted content. By definition, restricted content is available only to registered users. In step 800, the system determines that the requested content is restricted and based on the user logging in, the system retrieves any personal information and displays personalized content to the user using the retrieved information. Since this content is restricted and is only viewable by registered user, the registered user will be able to view the content that an unregistered user cannot view and it is interpreted that the first data will be viewed by the registered user while it is inaccessible to unregistered user. On the other hand if the selected content is unrestricted, the system, in step 802, the system retrieves necessary personal information from the user's profile and for unregistered users, the system retrieves the user's selected community and any other information available about the user. In step 804, the system displays personalized content to the user using the retrieved information (So the unregistered user only see his/her personalized content and do not have access to other contents)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Adams in view of Vivian to teach a display controller that performs control when the unregistered user performs access to the information processing apparatus, the control being performed to change data to be displayed to the unregistered user performing the access, the data being changed from first data to second data, the second data being only data stored in association with the identification information regarding the unregistered user, the first data being displayed only to a registered user. One would be motivated to do so as in the system a restricted content is available only to registered users. As the system determines that the requested content is restricted and based on the user logging in, the system retrieves any personal information and displays personalized content to the user using the retrieved information. Since this content is restricted and is only viewable by registered user, the registered user will be able to view the content that an unregistered user cannot view and it is interpreted that the first data will be viewed by the registered user while it is inaccessible to unregistered user. On the other hand if the selected content is unrestricted, the system retrieves necessary personal information from the user's profile and for unregistered users, the system retrieves the user's selected community and any other information available about the user. Then the system displays personalized content to the user using the retrieved information (So the unregistered user only see his/her personalized content and do not have access to other contents) (Vivian: Fig. 2, Fig. 8, Col. 11, ll. (4-38)).
(Adams: Col. 6, ll. 25-29) – upon being uploaded, the content item is associated with the unregistered account 408. Subsequently, the CMS can generate a link to share the content item 410. Once the link is generated, the link can be sent to an identified recipient by a means determined by the requesting user).

As per claim 4, the modified teaching of Adams teaches the information processing apparatus according to Claim 3, wherein the URL information is generated to vary on the per unregistered-user basis by including randomly generated information in the URL information (Adams: Col. 10, ll. (35-42) – to share content publicly, sharing module 630 can be configured to generate a custom network address, such as a uniform resource locator (URL), which allows any web browser to access the content in content management system 606 without any authentication. To accomplish this, sharing module 630 can be configured to include content identification data in the generated URL, which can later be used to properly identify and return the requested content item).

As per claim 5, the modified teaching of Adams teaches the information processing apparatus according to Claim 3, wherein the URL information is generated to vary on the per unregistered-user basis by including destination information in the URL information, the destination information being used when the URL information is transmitted to the unregistered user (Adams: Col. 4, ll. 66 to Col. 5, ll. 6 – a uniform resource locator (URL), which allows content item to be accessed without authentication (without authentication means it can be unregistered users). CMS (Content Management System), therefore, can use the sharing link to identify content item and return it to a requesting user device. For example, CMS can include a sharing index that lists each sharing link along with a content path identifying the location (destination) of a respective content item associated with a sharing link).

As per claim 7, the modified teaching of Adams teaches the information processing apparatus (Adams: Col. 3, ll. (25-27) – the CMS (Content Management System) can generate an unregistered user account using a unique identifier associated with the computing device).

As per claim 9, the modified teaching of Adams teaches the information processing apparatus according to Claim 1, wherein the storage controller performs control to change a name of the data accepted from the unregistered user and to store the data (Adams: Col. 4, ll. 63 to Col. 5, ll. 1 – in order to enable the user to share content item 102 with the recipient and other users, CMS 200 is, in this example, configured to create a sharing link that is a custom network address, such as a uniform resource locator (URL), which allows content item to be accessed without authentication).

As per claim 10, the modified teaching of Adams teaches the information processing apparatus according to Claim 9, wherein the storage controller changes the name of the data accepted from the unregistered user, the name of the data being changed by adding, to the name of the data accepted from the unregistered user, information based on destination information used when URL information is transmitted to the unregistered user, the URL information - 31 -being the identification information and varying on a per unregistered-user basis (Adams: Col. 5, ll. (1-6) – CMS, therefore, can use the sharing link to identify content item 102 and return it to a requesting user device. For example, CMS 200 can include a sharing index that lists each sharing link along with a content path identifying the location (based on destination information) of a respective content item associated with a sharing link).

As per claim 11, the modified teaching of Adams teaches the information processing apparatus according to Claim 9, wherein the storage controller changes the name of the data accepted from the unregistered user, the name of the data being changed by adding, to the name of the data accepted from the unregistered user, information varying on a per destination basis, the unregistered user having been assigned a destination of a data storing request transmitted to the unregistered user (Adams: Col. 5, ll. (6-8) – CMS200 can thus use the sharing link received from a requesting client device to search the sharing index (the index represent different location or destination for contents submitted at different time) and return the content item).

As per claim 12, the modified teaching of Adams teaches the information processing apparatus according to Claim 9, wherein the storage controller changes the name of the data accepted from the unregistered user, the name of the data being changed by adding, to the name of the data accepted from the unregistered user, information varying on a per destination basis and every time data storing is accepted, the unregistered user having been assigned a destination of a data storing request transmitted to the unregistered user (Adams: Col. 5, ll. (6-8) – CMS200 can thus use the sharing link received from a requesting client device to search the sharing index (the index represent different location or destination for contents submitted at different time) and return the content item; Adams: Col. 4, ll. (43-55) – also teaches the CMS uploads and at least temporarily stores content item 102 by associating content item 102 with the unregistered user or ghost account wherein CMS 200 may store content item 102 for a fixed amount of time from when content item 102 is uploaded. The fixed amount of time could be strictly fixed based on time (unless the user signs into an account or registers with CMS 200) or the fixed amount of time could be reset each time CMS200 detects or receives some interaction from the user of computing device (when the time expires, unregistered users can request to share content or access content and CMS can accept the request)).

As per claim 14, the claim resembles claim 1 and is rejected under the same rationale while Adams also teaches a non-transitory computer readable medium (Adams: Col. 12, ll. (61-62) – non-transitory computer-readable storage media).

As per claim 15, the claim resembles claim 1 and is rejected under the same rationale.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,344,433 issued to Adams et al. (Adams) (Applicant’s IDS) in view of US 7,013,325 issued to Vivian et al. (Vivian) and further in view of US 2016/0261537 issued to Yang et al. (Yang).

Yang however explicitly teaches wherein the identification information is a cookie issued when the unregistered user performs the access (Yang: ¶ 0071 – when an unregistered user selects a URL described in the invitation message and accesses a chat room as a Web site, a cookie, or other software, may be assigned to the terminal device 200C of the unregistered user as user identification information. Additionally, the user identification information may be tracked on the server by other means, such as tracking the unregistered user's IP address, MAC address, phone number, etc. At this time, the invitation message (e.g., URL) transmitted to the unregistered user and the assigned user identification information (e.g., cookie) are stored in the history storage unit).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Adams in view of Yang to teach that the identification information is a cookie issued when the unregistered user performs the access. One would be motivated to do so as when an unregistered user selects a URL described in the invitation message and accesses a chat room as a Web site, a cookie, or other software, may be assigned to the terminal device  of the unregistered user as user identification information. Additionally, the user identification information may be tracked on the server by other means, such as tracking the unregistered user's IP address, MAC address, phone number, etc. At this time, the invitation message (e.g., URL) transmitted to the unregistered user and the assigned user identification information (e.g., cookie) are stored in the history storage unit) (Yang: ¶ 0071).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,344,433 issued to Adams et al. (Adams) (Applicant’s IDS) in view of US 7,013,325 issued to Vivian et al. (Vivian) and further in view of US 2017/0054711 issued to Shen et al. (Shen).
As per claim 8, the modified teaching of Adams teaches the information processing apparatus according to Claim 1 however does not explicitly teach wherein the identification information is location information regarding a terminal used when the unregistered user performs the access.
Shen however explicitly teaches wherein the identification information is location information (Shen: ¶ 0027 – an unregistered user may initially demand or request access to a network (e.g., Wi-Fi access to the Internet) and permission for such access may initially be confirmed or approved by an individual (e.g., by a store manager) or automatically by a user device. The system may include a router that is programmed with an algorithm, or which executes a procedure, that generates and allocates IP addresses to user devices: Shen: ¶ 0032 – also teaches that the demographic information may be obtained from the user at the time the user seeks access to the network and the demographic information may then be used to select a virtual IP address, which is embedded with a market code that is indicative of the user's demographic profile).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Adams in view of Shen to teach that the identification information is location information regarding a terminal used when the unregistered user performs the access. One would be motivated to do so as an unregistered user may initially demand or request access to a network (e.g., Wi-Fi access to the Internet) and permission for such access may initially be confirmed or approved by an individual (e.g., by a store manager) or automatically by a user device. The system may include a router that is programmed with an algorithm, or which executes a procedure, that generates and allocates IP addresses to user devices. Also, the demographic information may be obtained from the user at the time the user seeks access to the network and the demographic information may then be used to select a virtual IP address, which is embedded with a market code that is indicative of the user's demographic profile (Shen: ¶ 0027).

Allowable Subject Matter
7.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to determining an audience type with a control unit according to the person's presence detected within a detection zone categorized under a privacy setting for identifying whether the person's presence user or an unregistered user for determining a content type presentable on a public device (US 9591346 B2);
	Also, it is disclosed that a server capable of improving convenience for a user at the time of service registration. The server includes a service providing unit which provides a service to an unregistered user who is not registered in the service when the unregistered user accesses the service, and a storage device which stores a service history provided to the unregistered user by the service providing unit.  When the unregistered user is registered in the service, the service providing unit allows the unregistered user to use the service while taking over a service history used when the unregistered user is not registered in the service. (US 2018/0123996 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-398080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458